Name: 2014/356/EU: Commission Implementing Decision of 12 June 2014 amending Implementing Decision 2012/138/EU as regards the conditions of introduction into and movement within the Union of specified plants to prevent the introduction and the spread of Anoplophora chinensis (Forster) (notified under document C(2014) 3798)
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  tariff policy;  trade;  agricultural policy;  agricultural activity
 Date Published: 2014-06-14

 14.6.2014 EN Official Journal of the European Union L 175/38 COMMISSION IMPLEMENTING DECISION of 12 June 2014 amending Implementing Decision 2012/138/EU as regards the conditions of introduction into and movement within the Union of specified plants to prevent the introduction and the spread of Anoplophora chinensis (Forster) (notified under document C(2014) 3798) (2014/356/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Implementing Decision 2012/138/EU (2) allows the introduction into the Union of plants that have been grown during a period of at least two years prior to export in a place of production established as free from Anoplophora chinensis (Forster) (hereinafter: the specified organism). (2) It appears from information supplied by China that plants which are younger than two years and which have been grown throughout their life, in a place of production established as free from the specified organism, but not situated in a pest free area, do not cause any additional risk of the introduction of that organism. Therefore it is appropriate to also allow the import of such plants. (3) It is also appropriate to allow the introduction of such plants from other third countries and to allow movement within the Union. (4) Annex I to Implementing Decision 2012/138/EU should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Implementing Decision 2012/138/EU is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 June 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2012/138/EU of 1 March 2012 as regards emergency measures to prevent the introduction into and the spread within the Union of Anoplophora chinensis (Forster) (OJ L 64, 3.3.2012, p. 38). ANNEX Annex I to Implementing Decision 2012/138/EU is amended as follows: (1) Section 1 is amended as follows: (a) in point (b) of paragraph 1 of Part A, the introductory phrase is replaced by the following: (b) that the plants have been grown during a period of at least two years prior to export, or in the case of plants which are younger than two years have been grown throughout their life, in a place of production established as free from Anoplophora chinensis (Forster) in accordance with International Standards for Phytosanitary Measures:; (b) in point (b) of paragraph 1 of Part B, the introductory phrase is replaced by the following: (b) that the plants have been grown during a period of at least two years prior to export, or in the case of plants which are younger than two years have been grown throughout their life, in a place of production established as free from Anoplophora chinensis (Forster) in accordance with International Standards for Phytosanitary Measures:; (2) the introductory phrase of paragraph 1 of Section 2 is replaced by the following: 1. Specified plants originating (1) in demarcated areas within the Union may be moved within the Union only if they are accompanied by a plant passport prepared and issued in accordance with Commission Directive 92/105/EEC (2) and have been grown during a period of at least two years prior to movement, or in the case of plants which are younger than two years have been grown throughout their life, in a place of production: